Exhibit 10.1

 

PERFORMANCE UNIT AWARD AGREEMENT

 

Tuesday Morning Corporation
2008 Long-Term Equity Incentive Plan

 

This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) is entered into between
Tuesday Morning Corporation, a Delaware corporation (the “Company”), and
                         (“Executive”) effective as of
                    ,       (the “Grant Date”), pursuant to the Tuesday Morning
Corporation 2008 Long-Term Equity Incentive Plan, as amended (the “Plan”), the
terms of which are incorporated by reference herein in their entirety.  The
Company and Executive have entered into a Second Amendment To Amended And
Restated Employment Agreement dated                     ,        , under which
the Company has agreed to grant Executive a Performance Unit award as an
inducement for Executive’s continued and effective performance of services for
the Company.

 

WHEREAS, the Company desires to grant Executive the Performance Units specified
herein, subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

 

1.                                       Grant of Performance Units.  The
Company hereby grants to Executive 100,000 Performance Units (individually, a
“Performance Unit” and collectively, the “Performance Units”) on the terms and
conditions set forth in this Agreement.  The Performance Units are subject to
the restrictions, terms, and conditions provided in the Plan and this
Agreement.  In accepting the award of Performance Units set forth in this
Agreement Executive accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement.  If Executive’s employment with the
Company terminates for any reason prior to the vesting of a Performance Unit
granted hereby all of Executive’s rights to such unvested Performance Unit will
lapse and be completely forfeited on the date Executive’s employment terminates.

 

2.                                       Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(a)                                  “Closing Price” means the closing sale
price of the Common Stock as reported on the principle securities exchange on
which the Common Stock is then traded.

 

(b)                                 “Common Stock” means the common stock of the
Company, $0.01 par value per share.

 

(c)                                  “Trading Day” means a day on which the
principle securities exchange on which the Common Stock is traded is open for
trading.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

1

--------------------------------------------------------------------------------


 

3.                                       Vesting of Performance Units.  The
Performance Units that are granted hereby shall vest in accordance with the
provisions of subsections (a) through (d) of this Section 3:

 

(a)                                  The first one-third                      of
the Performance Units (the “First Performance Unit Tranche”) will vest if during
the period beginning November 1, 2011, and ending October 31, 2012 (the “2012
Performance Period”) the average of the Closing Price of the Common Stock for a
period of 40 or more consecutive Trading Days during the 2012 Performance Period
is equal to or greater than $8.00 per share and Executive has been actively
employed by the Company from the Grant Date through the 40th Trading Day of such
40 or more consecutive Trading Day period (the “2012 Vesting Date”) in which
case the First Performance Unit Tranche will vest on the 2012 Vesting Date and
will be paid as provided in Section 4(a) below.  If Executive remains actively
employed by the Company throughout the 2012 Performance Period but the average
of the Closing Price of the Common Stock for a period of 40 or more consecutive
Trading Days during the 2012 Performance Period does not equal or exceed $8.00
per share the First Performance Unit Tranche will not vest and will rollover and
be eligible for vesting in a subsequent performance period as provided
subsections (b) through (d) of this Section 3 and the special rule provided in
subsection (e) of this Section 3 will apply to the 2013 Performance Period (as
that term is defined in subsection (b) of this Section 3).

 

(b)                                 The second one-third                      of
the Performance Units (the “Second Performance Unit Tranche”), and the First
Performance Unit Tranche (if the First Performance Unit Tranche did not vest in
the 2012 Performance Period), will vest if during the period beginning
November 1, 2012, and ending October 31, 2013 (the “2013 Performance Period”)
the average of the Closing Price of the Common Stock for a period of 40 or more
consecutive Trading Days during the 2013 Performance Period (or, if applicable
under subsection (e), ending on a Trading Day in the 2013 Performance Period) is
equal to or greater than $8.00 per share and Executive has been actively
employed by the Company from the Grant Date through the 40th Trading Day of such
40 or more consecutive Trading Day period (the “2013 Vesting Date”) in which
case the Second Performance Unit Tranche, and the First Performance Unit Tranche
(if the First Performance Unit Tranche did not vest in the 2012 Performance
Period), will vest on the 2013 Vesting Date and will be paid as provided in
Section 4(b) below.  If Executive remains actively employed by the Company
throughout the 2013 Performance Period but the average of the Closing Price of
the Common Stock for a period of 40 or more consecutive Trading Days during (or,
to the extent allowed under subsection (e), ending in) the 2013 Performance
Period does not equal or exceed $8.00 per share the Second Performance Unit
Tranche will not vest and will rollover and be eligible for vesting in a
subsequent performance period as provided subsections (c) through (d) of this
Section 3 and the special rule provided in subsection (e) of this Section 3 will
apply to the 2014 Performance Period (as that term is defined in
subsection (c) of this Section 3).

 

(c)                                  The last one-third                      of
the Performance Units (the “Third Performance Unit Tranche”), and the First
Performance Unit Tranche and/or the Second Performance Unit Tranche (if either
or both of such tranches did not vest in a prior performance period as provided
above), will vest if during the period beginning November 1, 2013, and ending
October 31, 2014 (the “2014 Performance Period”) the average of the Closing
Price of the Common Stock for a period of 40 or more consecutive Trading Days
during the 2014 Performance Period (or, if applicable under subsection (e),
ending on a Trading Day in the 2014

 

2

--------------------------------------------------------------------------------


 

Performance Period) is equal to or greater than $8.00 per share and Executive
has been actively employed by the Company from the Grant Date through the
40th Trading Day of such 40 or more consecutive Trading Day period (the “2014
Vesting Date”) in which case the Third Performance Unit Tranche, and the First
Performance Unit Tranche and Second Performance Unit Tranche (if the First
Performance Unit Tranche and/or Second Performance Unit Tranche did not vest in
a prior performance period as provided above), will vest on the 2014 Vesting
Date and will be paid as provided in Section 4(c) below.  If Executive remains
actively employed by the Company throughout the 2014 Performance Period but the
average of the Closing Price of the Common Stock for a period of 40 or more
consecutive Trading Days during (or, to the extent allowed under subsection (e),
ending in) the 2014 Performance Period does not equal or exceed $8.00 per share
the Third Performance Unit Tranche will not vest and will rollover and be
eligible for vesting in the following performance period as provided
subsection (d) of this Section 3 and the special rule provided in
subsection (e) of this Section 3 will apply to the 2015 Performance Period (as
that term is defined in subsection (d) of this Section 3).

 

(d)                                 If any or all of the First Performance Unit
Tranche, the Second Performance Unit Tranche and/or the Third Performance Unit
Tranche do not vest in a prior performance period as provided in
subsections (a) through (c) of this Section 3 and is eligible to vest under this
Section 3(d) such tranche or tranches will vest if during the period beginning
November 1, 2014, and ending October 31, 2015 (the “2015 Performance Period”)
the average of the Closing Price of the Common Stock for a period of 40 or more
consecutive Trading Days during the 2015 Performance Period (or, if applicable
under subsection (e), ending on a Trading Day in the 2015 Performance Period) is
equal to or greater than $8.00 per share and Executive has been actively
employed by the Company from the Grant Date through the 40th Trading Day of such
40 or more consecutive Trading Day period (the “2015 Vesting Date”) in which
case the First Performance Unit Tranche, the Second Performance Unit Tranche
and/or the Third Performance Unit Tranche, as applicable, will vest on the 2015
Vesting Date and will be paid as provided in Section 4(d) below.  If the average
of the Closing Price of the Common Stock for a period of 40 or more consecutive
Trading Days during the 2015 Performance Period does not equal or exceed $8.00
per share each of the First Performance Unit Tranche, the Second Performance
Unit Tranche and the Third Performance Unit Tranche that has not previously
vested in accordance with the schedule set forth above shall lapse and be
forfeited as of the close of business on October 31, 2015.

 

(e)                                  If during any of the 2012 Performance
Period, the 2013 Performance Period or the 2014 Performance Period the tranche
(or tranches) of Performance Units eligible for vesting in such performance
period does not (or do not) vest then the tranches of Performance Units eligible
for vesting in the immediately following performance period (the “Following
Performance Period”) will vest if the average of the Closing Price of the Common
Stock for a period of 40 or more consecutive Trading Days beginning in the 2012
Performance Period, the 2013 Performance Period or the 2014 Performance Period,
as the case may be, and ending on a Trading Date in the Following Performance
Period is equal to or greater than $8.00 per share and Executive has been
actively employed by the Company from the Grant Date through the 40th Trading
Day of such 40 or more consecutive Trading Day period.

 

4.                                       Payment With Respect to Vested
Performance Units.  Each Performance Unit provides Executive an opportunity to
earn an $8.00 cash payment upon the achievement of the

 

3

--------------------------------------------------------------------------------


 

performance goals established by the Committee set forth in Section 3 above and
the vesting of such Performance Unit.  If a Performance Unit vests under
Section 3 then the Company will pay to Executive at the time provided below a
lump-sum cash payment equal to the product of the Performance Units that then
vested times $8.00.  The Committee may not increase the amount payable under
this Agreement.  The Committee’s determination of whether the performance goals
applicable to this Agreement are achieved shall be binding upon all persons.

 

(a)                                  The amount payable to Executive under
Section 3(a) will be paid to Executive on the date that is 60 days following the
2012 Vesting Date.  Such payment will be made to Executive in exchange for the
Performance Units that vested under Section 3(a) and thereafter Executive shall
have no further rights with respect to such Performance Units.

 

(b)                                 The amount payable to Executive under
Section 3(b) will be paid to Executive on the date that is 60 days following the
2013 Vesting Date.  Such payment will be made to Executive in exchange for the
Performance Units that vested under Section 3(b) and thereafter Executive shall
have no further rights with respect to such Performance Units.

 

(c)                                  The amount payable to Executive under
Section 3(c) will be paid to Executive on the date that is 60 days following the
2014 Vesting Date.  Such payment will be made to Executive in exchange for the
Performance Units that vested under Section 3(c) and thereafter Executive shall
have no further rights with respect to such Performance Units.

 

(d)                                 The amount payable to Executive under
Section 3(d) will be paid to Executive on the date that is 60 days following the
2015 Vesting Date.  Such payment will be made to Executive in exchange for the
Performance Units that vested under Section 3(d) and thereafter Executive shall
have no further rights with respect to such Performance Units.

 

5.                                       Tax Withholding.  To the extent that
the receipt of the Performance Units or any payment pursuant to this Agreement
results in income, wages or other compensation to Executive for any income,
employment or other tax purposes with respect to which the Company has a
withholding obligation, the Company is authorized to withhold from any payment
under this Agreement or from any cash or stock remuneration or other payment
then or thereafter payable to Executive any tax required to be withheld by
reason of such taxable income, wages or compensation.

 

6.                                       Transfer Restrictions.  This Agreement
and the Performance Units granted hereby may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of
(other than by will or the applicable laws of descent and distribution).  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.

 

7.                                       Capital Adjustments And
Reorganizations.  The existence of the Performance Units shall not affect in any
way the right or power of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage

 

4

--------------------------------------------------------------------------------


 

in any other corporate act or proceeding.  The number of Performance Units and
the amount paid on vesting of the Performance Units shall be adjusted in
accordance with the provisions of Section 4.6 of the Plan as determined by the
Committee in its sole discretion as necessary to properly reflect changes in the
Company’s capital structure.

 

8.                                       Performance Units Do Not Award Any
Rights of a Shareholder.  Executive shall not have the voting rights or any of
the other rights, powers or privileges of a holder of the stock of the Company
with respect to the Performance Units that are awarded hereby.

 

9.                                       Limit of Liability.  Under no
circumstances will the Company or an Affiliate be liable for any indirect,
incidental, consequential or special damages (including lost profits or taxes)
of any form incurred by any person, whether or not foreseeable and regardless of
the form of the act in which such a claim may be brought, with respect to the
Plan, this Agreement or the Performance Units.

 

10.                                 Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to Executive at Executive’s
residential address, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth.  Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

11.                                 Amendment and Waiver.  Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and Executive.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall waive any of
the terms or conditions of this Agreement.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized director
or officer of the Company other than Executive.  The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same.  No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.

 

12.                                 Governing Law and Severability.  The
validity, construction and performance of this Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.  The invalidity
of any provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

5

--------------------------------------------------------------------------------


 

13.                                 Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Performance Units granted hereby, this Agreement shall bind, be enforceable by
and inure to the benefit of the Company and its successors and assigns, and to
Executive, Executive’s permitted assigns and upon Executive’s death, Executive’s
estate and beneficiaries thereof (whether by will or the laws of descent and
distribution), executors, administrators, agents, legal and personal
representatives.

 

14.                                 Miscellaneous.  This Agreement is awarded
pursuant to and is subject to all of the provisions of the Plan, including
amendments to the Plan, if any.

 

15.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be an original for all
purposes but all of which taken together shall constitute but one and the same
instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Executive has executed this Agreement,
all effective as of the date first above written.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

7

--------------------------------------------------------------------------------